DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               DEBORAH FOOTMAN and KEITH BELL,
                         Appellants,

                                     v.

                 HOMEOWNER'S CHOICE PROPERTY
                 & CASUALTY INSURANCE CO., INC.,
                            Appellee.

                                No. 4D17-83

                           [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE15-
001944.

  Andrew C. Barnard and Marlene M. Sato of Barnard Law Offices, L.P.,
Miami, for appellants.

    Scott A. Cole and Melinda S. Thornton of Cole, Scott & Kissane, Miami,
for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.